U                           1   o
                                                                             -V-
      kl                                                                                                Mm COaRT?       ^PfLAi
          \                   CS>                                                                       AT SAN ANTOh 10. n:>.'-:
CSJ   y-                          s.
                                         X
                                                          -V                                        4
      0
                                                              k                                          2{ll5SEPn PM 1*28
                          --4-                   I5       VJ
      1           \
                              v^
                              S
                                         v3
                                                                      Sr
              rg                                                         o
                                                                                       L                       E. H0TTLF.Ci.fSK
                                             r                                j        ^
                                                                                       o
      s.      -v-                                                  --€
                                                                             4
      u~
                                                                              -T^
                                                                             C^
      f^
      r^i                                                                              N»
      s;^
                                                                       v>
                                                                                  S
                              j\
                              fv         ^
                                             s                         C—
                                                                      4r
                                                                              9
                                                                             jr>
                                                                                            -   -
                                                                                                                                   i
      A
      H
                                                                             -iL      -4                                           u
       1
      V^
                                                      •-V
                                                          <j-

                                                                                 ?    i ?                                              s
      O                                                                                                                                L
                                                                  "=»5
                                                                                                                                   o
      1-      r       ^^ 1
                                                                                                                                   4
               o          ^             '-
                                                      4
                                                          8       1          Ci)
                                                                                      1^
      'T      ' i                                         c^
                                                                  c^
o-
       o                                              H                      b
      ci                                                                     V\
               r ^ :e                                             \          5
              ^1
              <J ^VA                                              >3
      H
              ^
              c>o
              O

                      ^
                      .
                          s

                                       a-
                                        c-



                                                      t           1
                                                                             1-
              Q       V^               Da             4
                               NO. 04-15-00183-CR

                            FOURTH COURT OF APPEALS
                               SAN ANTONIO, TEXAS

                                 RICHARD lARES,
                                   Appellant


                                                                 3^        -0 7'<P'^
                              THE STATE OF TEXAS,                S ^
                                    Appellee                                ^
                                                                                     TiZ

                                     NOTICE

                                                                                «6
TO THE HONORABLE JUSTICES OF SAID COURT:

     Comes Now, Richard Lares,TDCJ-ID #1592255, Appellant herein, in style and

cause and files this Notice that appellant has not received his copy of the

appellant's brief as submitted for review and in support will show the following:

     Appellant avers that on August 19,2015 letter to the clerk with brief encl

osed he requested a copy for the Appellant's file.     Appellant has not received
his copy of the brief he submitted and has no way of obtaining it since appell

ant is without counsel and further appellant is indigent and unable to pay for

any copies.

l^HEREFORE PREMISES CONSIDERED, Appellant requests a copy of his Appellant Brief

for his file and to reference in response to any questions the honorable justi

ces may request of him.   That said copy include all exhibits, affidavits, and

court documents that the Appellant provided in support of his claims.     Please,

exclude any dociments from the Reporter's Record and Transcripts. SO PrayedFor.
                            CERTIFICATED OF SERVICE

     I certify that a true and correct copy was sent to the Honorable Clerk of

the Fourth Court of Appeals at Cadena-Reeves Justice Center, 300 Dolorosa, Suit

3200, San Antonio, Texas 78205-3037 by U.S. Postal Mail sent out on Sept. 13,2015.

Since no response is required from the Respondent appellant did not service the

Bexar County D.A..
                                                    Sincerely

                                                  Richard Lares, Pro Se
                      (^        7^
                 ft   -C        ^'-
                      o    ^
                      O    (S
                 v\

                 o
                      cr
      loissEpn        ^ <zC
                 \i
                      rA
                 Nj

                 IS   r

                      T         (NJ




(l)
N)
O
IJ1
(x)
O
<i
il)
a)